Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s arguments filed on 02/23/2022, after the Final Office Action dated 11/24/2021. 
Applicant’s arguments on 02/23/2022 have been considered. Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of Huang US 2013/0155349, Kim US 2018/0164619 and Kim et al. US 2018/0190631. 
Accordingly this is a Non Final Office Action.
Claims 1-17 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349 in view of Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”).
Claim 1: Huang discloses a display device, comprising: 
(Fig. 3) a backlight module 210 [0019], 
a display panel 220 (222/226/224) [0017] disposed on the backlight module 210, and 
a driving module 230 disposed on a side of the backlight module 210 away from an array substrate 222 (TFT substrate) [0017]; 
(Fig. 3) the display panel 220 comprises the array substrate 222 and a retaining wall 250, a liquid crystal layer 226 disposed on the array substrate 222, and a second substrate 224 (color filter substrate) disposed on the liquid crystal layer 226 [0017]; and 
the array substrate 222 comprises a first base substrate and an array structure layer (TFT) disposed on the first base substrate 222 [0024], 
(Fig. 3) [0024] the array structure layer 222 comprises an array driving portion 223 (bonding area of thin film transistor driving) and a data transmission portion 240 (flexible printed circuit board) bent to a side (right side) of the first base substrate 222 away from the array driving portion 223, 
the retaining wall 250 comprises a first sub-retaining wall 250 disposed along a periphery of the display panel 220; 
wherein the array driving portion 222/223 is perpendicular to the data transmission portion 240 close to the side of the first base substrate 222, and 
(Fig. 3) the data transmission portion 240 (flexible printed circuit board) is parallel with the first sub-retaining wall 250; and 
(Fig. 3) the data transmission portion 240 (flexible printed circuit board) extends along a lateral side of the first base substrate 222 and a lateral side of the backlight module 210 and is electrically connected to the driving module 223 (flexible printed circuit board 240 connects the bonding area 223/222 to the printed circuit board 230) [0024]
except
the retaining wall is disposed between the first base substrate and the second substrate, the retaining wall comprises a first sub-retaining wall disposed along a periphery of the display panel 
the data transmission portion extends from the array driving portion 
however Kim teach
(Fig. 2) the retaining wall 25 (side gap sealing member) [0073] is disposed between the first base substrate and the second substrate 110/130 (first/second substrate) [0072], the retaining wall 25 comprises a first sub-retaining wall 25 (side gap sealing member)  disposed along a periphery of the display panel 100
Kim-631 teaches
 (Fig. 4) the data transmission portion 20 (data routing film) extends from the array driving portion DPP (data routing film 20 may supply a data signal to each of the plurality of data lines DL through the data pad part DPP) [0073-0074]
It would have been obvious to one of ordinary skill in the art to modify Huang's invention with Kim's structure in order to provide minimized loss of the light, as taught by Kim [0015]; and with Kim-631's structure in order to provide more compact structure to the display, as taught by Kim-631 [0060].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349 in view of Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”) as applied to claim 1 above, and further in view of Kim et al. US 2003/0112405 (hereinafter “Kim-405”).
Claim 2: Li et al. disclose as above 
Kim et al. teach 
(Fig. 4A) a width of the first sub-retaining wall 300 (UV sealant) [0047] in a first direction (X-direction) is less than a distance between two adjacent pixels of the display panel (distance/spacing between two adjacent color filters 220) [0051]; and 
(Fig. 3) the first direction (X-direction) is parallel to an extending direction of a scanning line (gate lines and data lines cross each other defining pixel regions) of the display panel [0081]. 
It would have been obvious to one of ordinary skill in the art to modify Huang’s invention with Kim's structure in order to provide improved display quality of the display device, as taught by Kim [0026];

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349, Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”) as applied to claim 1 above, and further in view of Cao US 2019/0324312.
Claims 3-7: 
Cao teaches 
Claim 3: (Fig. 1) a second sub-retaining wall 40 (retaining wall) [0028], and the second sub-retaining wall 40 is disposed between the two adjacent pixels 21 (sub-pixel region) of the display panel [0027].  
Claim 4: (Fig. 1) in the first direction (X-direction, parallel to substrate 20), a width of the second sub-retaining wall 40 (top width) is less than or equal to the distance between the two adjacent pixels 21/21 (adjacent sub-pixel regions) of the display panel.
Claim 5: (Fig. 1) wherein in the first direction (X-direction, parallel to substrate 20), a number of the second sub-retaining walls 20 between the two adjacent pixels 21/21 (adjacent sub-pixel regions) of the display panel is greater than or equal to one (equal to one).
Claim 6: (Figs. 6, 7) the second sub-retaining wall 42/43 [0040] is disposed around the pixels 21 (defining R/G/B sub-pixel regions) of the display panel [Abstract].
Claim 7: (Fig. 1) a black matrix disposed on the array substrate or the second substrate 10, and the second sub-retaining wall 40 is integrated with the black matrix (retaining wall 40 serves as both a Black Matrix BM and a Space Spacer PS) [0028] 
It would have been obvious to one of ordinary skill in the art to modify Huang’s invention with Cao's structure in order to provide uniformity of diffusion of the alignment liquid and the liquid crystal in the alignment liquid coating and liquid crystal filling processes, as taught by Cao [Abstract];

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349 in view of Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”), Kim et al. US 2003/0112405 (hereinafter “Kim-405”) as applied to claim 2 above, and further in view of Iwakabe et al. PCT/JP2019/ 020974 (US 2021/0103168) and Miyake et al. US 2013/0271713.
Claim 8: Li et al. disclose as above 

 (Fig. 2) a material of the retaining wall comprises at least a light curing resin (the sealing member SE may contain a photo-radical polymerization initiator for curing the acrylic resin with ultraviolet light) [0102] and a monomer [0047]
and Miyake et al. teach
a material of the retaining wall comprises a light alignment monomer (filing a gap between the pair of substrates with a liquid crystal composition containing a monomer, i.e., retaining wall; and irradiating the monomer with light to form a polymer layer on the horizontal alignment film, wherein the monomer is irradiated with linearly polarized light) [0066].
It would have been obvious to one of ordinary skill in the art to modify Huang’s invention with Wakabe's structure in order to provide improved display quality of the display device, as taught by Iwakabe [0024]; and with Miyake's structure in order to provide improved display quality of the display device, as taught by Miyake [0024];

8.	Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349 in view of Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”), Kim et al. US 2003/0112405 (hereinafter “Kim-405”), Iwakabe et al. PCT/JP2019/ 020974 (US 2021/0103168), Miyake et al. US 2013/0271713 as applied to claim 8 above, and further in view of Jiang CN 111393586 and Yoshito et al. JP 2014001369.
Claim 9: Li et al. disclose as above
Jiang et al. teach
wherein the light curing resin is a silicone resin (the aliphatic silicone epoxy resin is introduced into the traditional light-curing resin system to obtain silicone epoxy resin/acrylic resin hybrid photosensitive resin) [0018]
Yoshito et al. teach
the light alignment monomer is an aliphatic chlorosilane compound (a fluoropolymer is formed by trichlorosilane is reacted with an aliphatic alcohol by an alkoxylation reaction) [0016].  
It would have been obvious to one of ordinary skill in the art to modify Huang’s invention with Iwakabe's structure in order to provide improved display quality of the display device, as taught by Iwakabe [0024];

Claim 10: Jiang et al. further teach
wherein the light curing resin is an aliphatic silicone compound (the aliphatic silicone epoxy resin is introduced into the traditional light-curing resin system to obtain silicone epoxy resin/acrylic resin hybrid photosensitive resin) [0018]
and Yoshito et al. teach
the light alignment monomer is an aliphatic trichlorosilane compound (a fluoropolymer is formed by trichlorosilane is reacted with an aliphatic alcohol by an alkoxylation reaction) [0016].  
It would have been obvious to one of ordinary skill in the art to modify Huang’s invention with Jiang's structure in order to provide improved display quality of the display device, as taught by Jiang [0024]; and with Yoshito's structure in order to provide improved display quality of the display device, as taught by Yoshito [0024];
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349 in view of Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”), Kim et al. US 2003/0112405 (hereinafter “Kim-405”) as applied to claim 2 above, and further in view of Mori US 2015/0138466.
Claims 11, 12: Li et al. disclose as above
Mori teaches
Claim 11: (Fig. 2) the material of the retaining wall 52/62 (BM) further comprises black light-absorbing material [0086].
Claim 12: (Fig. 2) the first sub-retaining wall 52/62 (BM) comprises a black light-absorbing layer [0086] or a reflective layer disposed on a side of the first sub-retaining wall away from the pixels of the display panel [0086]
It would have been obvious to one of ordinary skill in the art to modify Huang’s invention with Mori's structure in order to provide improved display quality of the display device, as taught by Mori [0024];

10.	Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349, Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”), Kim et al. US 2003/0112405 (hereinafter “Kim-405”) as applied to claim 2 above, and further in view of Fujiwara et al. US Pat. 5808719.
Claims 13, 14: Li et al. disclose as above
Fujiwara et al. teach
Claim 13: (Fig. 1) a distance between the two adjacent pixels (width of the black matrix 9, i.e., pixel pitch) of the display panel is 160 microns to 300 microns (200 μm) [Col. 6, lines 21-26]. 
Claim 14: (Fig. 1) the distance between two adjacent pixels (width of the black matrix 9, i.e., pixel pitch) of the display panel is 175 microns to 275 microns (200 μm) [Col. 6, lines 21-26]
It would have been obvious to one of ordinary skill in the art to modify Huang’s invention with Fujiwara's structure in order to provide improved display quality of the display device, as taught by Fujiwara [0024];

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349, Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”) as applied to claim 1 above, and further in view of Chen et al. PCT/CN2019/084167 (US 2020/0194716).
Claim 15: Li et al. disclose as above
Chen et al. teach
(Fig. 14) a material of the first base substrate  1401 is colorless polyimide (substrate 1401 is generally made of colorless polyimide CPI) [0092].  
It would have been obvious to one of ordinary skill in the art to modify Huang’s invention with Chien's structure in order to provide improved display quality of the display device, as taught by Chien [0024];

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2013/0155349, Kim US 2018/0164619 and Kim et al. US 2018/0190631 (hereinafter “Kim-631”) as applied to claim 1 above, and further in view of Chen et al. US 2018/0224682 (hereinafter “Chen-682).
Claims 16, 17: Li et al. disclose as above
Chen-682. teaches
Claim 16: Regarding the limitation “the backlight module is an ultra-thin backlight module”: applicant has not disclosed how thin is considered by applicant as “ultra-thin”. When a word of degree is used as a limitation, it is necessary to determine whether the claim and the specification provide some standard for measuring that degree. See Seattle Box Company, Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). In this case, the specification does not enable one skilled in the art to reasonably establish what may be construed as being within the metes and bounds of the word of degree (“ultra-thin”). Li et al. disclose the claimed invention except for “an ultra-thin backlight module”; Chen-682 further teaches in [0025] an ultra-thin LCD, having the backlight module 200 included. It appears that the invention would perform equally well with the combination of Li/Chen.
Claim 17: (Fig. 1) the backlight module 200 comprises a metal plate 300 [0024] electrically connected to the driving module 130 (COF, chip on film) [0029], and a light source 220 [0030] disposed on a side of the metal plate 330 away from the driving module 130.  


Response to Arguments
13.	Regarding the arguments/remarks filed on 02/23/2022 - Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871